Citation Nr: 0314898	
Decision Date: 07/07/03    Archive Date: 07/10/03	

DOCKET NO.  00-16 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the benefit sought on 
appeal.  The veteran, who had active service from July 1983 
to August 1983, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A physical examination performed in November 1982 in 
connection with the veteran's entry into service showed no 
defects or abnormalities of the left knee.

3.  The veteran sustained a twisting injury of his left knee 
during service physical training, and he is currently shown 
to have residuals of that injury.


CONCLUSION OF LAW

Residuals of a left knee injury, characterized as a chronic 
tear of the left anterior cruciate ligament, were incurred 
during active service.  38 U.S.C.A. §§ 1131, 1132, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans' Claims Assistance Act of 2000 (VCAA) that became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision, as well as the Statement of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, a letter to 
the veteran dated in March 2001 specifically informed the 
veteran of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file.  In addition, private medical records have been 
obtained, and pursuant to the Board's request, the veteran 
was afforded a VA examination.  The veteran has not made the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim, and in fact, in 
a statement from the veteran dated in January 2003, the 
veteran indicated that he had provided all information and 
records he had.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  The Board would also 
point out that, since this decision represents a complete 
grant of the benefits sought on appeal, any deficiencies in 
the notice and assistance requirements of the VCAA are 
effectively moot.  Accordingly, the case is ready for 
appellate review.

The veteran's service medical records include a report of a 
physical examination performed in November 1982 in connection 
with the veteran's entry into service.  That examination 
contained no pertinent defects or abnormalities.  A service 
medical record dated on July 22, 1983, approximately two 
weeks after the veteran entered service shows the veteran was 
seen with complaints of left knee pain of three days' 
duration.  The veteran reported that he had twisted the knee 
during physical training.  The diagnosis following the 
examination was LCL [lateral collateral ligament] strain.  A 
service medical record dated five days later noted a three-
day history of left knee pain and a prior history of a 
twisting injury to the left knee 2 to 3 months prior to 
enlistment that was not treated by a physician.  The 
assessment following the examination was bilateral 
chondromalacia, left greater than right, and posterior 
cruciate strain. 

A service medical record dated July 29th records that the 
veteran reported that he ran into an automobile sustaining a 
twisting injury of the left knee four months ago with 
persistent pain since that time.  The impression following 
the examination was possible internal derangement, but with 
essentially normal examination, must suspect secondary gains.  
The veteran was referred for an orthopedic consultation.  An 
orthopedic consultation performed in early August 1983 
concluded with an impression of probable 
chondromalacia/osteochondral fracture secondary to trauma 
which existed prior to enlistment, aggravated by exercise and 
physical training.  The veteran was recommended for 
administrative separation.  A Medical Board Report concluded 
that the veteran had chondromalacia of the left patella that 
existed prior to enlistment.  It was concluded that the 
veteran did not meet the minimum standards for enlistment or 
induction and that he did not meet those standards at the 
time of his entry into service.

A statement dated in May 2000 from Robert L. Buzard, M.D., 
related that he first saw the veteran in May 2000 at which 
time the veteran reported that he injured his left knee when 
he was in an accident while he was serving in the Navy in 
San Diego in 1983.  The veteran reported that he had 
continued to experience left knee pain since that time.  The 
veteran underwent an MRI that showed a tear of the posterior 
horn of the medial meniscus and a torn anterior cruciate 
ligament.  

A report of a VA examination performed in May 2003 reflects 
that the examiner reviewed all of the pertinent medical 
records contained in the veteran's claims file.  The examiner 
noted the veteran's documented history of sustaining a 
twisting injury to his left knee and the history of the knee 
injury prior to service.  The veteran reiterated that he 
twisted his knee when running during basic training and 
denied seeing a physician for any medical evaluation or 
treatment of his left knee prior to service.  The veteran 
indicated that he had no injuries to his left knee since he 
left service.  The examiner indicated that a review of the 
medical records revealed that the veteran did have some 
complaints of left knee pain and buckling while on active 
duty, although these complaints could not be substantiated.  
The examiner noted that the veteran was discharged from 
service because of chondromalacia, which was at best, "a 
wastebasket term."  The final impression was that the veteran 
had a chronic tear of the left anterior cruciate ligament, 
which in the opinion of the examiner was most likely the 
result of injuries he sustained while on active duty.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2002).  A veteran who 
served during a period of war or during peacetime service 
after December 31, 1946 is presumed in sound condition except 
for defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  The 
burden of proof is on the government to rebut the presumption 
of sound condition upon induction by showing that the 
disorder existed prior to service; if the government meets 
this requirement, it must then show that the condition was 
not aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  In deciding a claim based on aggravation, 
after having determined the presence of a preexisting 
condition, the Board must first determine whether there has 
been any measured worsening of the disability during service 
and then whether this constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.

Based on this record, the Board finds that service connection 
is warranted for residuals of a left knee injury, 
specifically a tear of the left anterior cruciate ligament.  
Initially, the Board notes that the RO denied this claim on 
the basis that the veteran's left knee disorder preexisted 
his military service and was not aggravated therein.  The 
Board, however, finds that the record does not contain clear 
and unmistakable evidence sufficient to rebut the presumption 
that the veteran was in sound condition on entrance into 
service.  The veteran's November 1982 entrance examination 
was negative for any pertinent left knee abnormality, and the 
Board does not find the veteran's later somewhat vague report 
that he had bumped his knee prior to service and sustained an 
injury for which medical treatment was not required to be the 
type of evidence that would rebut the presumption of 
soundness in this case.  Moreover, the Board observes that 
the veteran was initially seen during service for complaints 
of a twisting-type injury to his left knee sustained in 
service that was initially diagnosed as a lateral collateral 
ligament injury.  After relating that he had sustained 
another injury prior to service, service physicians concluded 
that the veteran had entered service with a preexisting left 
knee injury that had not been aggravated during service.  
However, a recent VA examination and review of the medical 
records resulted in an opinion that the veteran's current 
left knee disorder, diagnosed as a chronic tear of the left 
anterior cruciate ligament, was related to the injury he 
sustained during service.  

The Board does acknowledge that the examiner referred to the 
veteran having sustained "injuries" during service, whereas 
the record reflects that the veteran only sustained a single 
injury during service, as well as a single injury prior to 
service.  Nevertheless, the opinion related was that the 
veteran's current diagnosis was related to the service injury 
and this impression and opinion was rendered after reviewing 
pertinent record which clearly reflect the examiner's 
understanding that the veteran sustained a single injury 
prior to service and a single injury during service.  This is 
the only medical opinion of record regarding the etiology of 
the veteran's current left knee disorder.  Accordingly, 
service connection for residuals of a left knee injury 
characterized as a chronic tear of the left anterior cruciate 
ligament is established.


ORDER

Service connection for residuals of a left knee injury, 
characterized as a chronic tear of the left anterior cruciate 
ligament, is granted.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


